 

Exhibit 10.54

 

Amendment 005

Sponsored Research Agreement (SRA) UTA12-000950 (the “Agreement”)

Dated December 19, 2012 Between

The University of Texas at Austin (the “University”)

And

Synthetic Biologics, Inc. (the “Sponsor”)

 

The purpose of this Amendment to extend the Termination Date under the Agreement
until January 17, 2019 in order to allow the University to continue the
research, at no additional cost to Sponsor.

 

This Agreement is modified by mutual agreement of the Parties as follows:

 

1.          Article 2.2 of the Agreement is hereby amended to read: “The
Research Program shall be performed during the period from the Effective Date
through and including January 17, 2019 (the “Termination”). Sponsor shall have
the option of extending the Research Program under mutually agreeable support
terms.”

 

All other terms and conditions of the Agreement shall remain unchanged, it being
acknowledged and agreed that no further or additional payments shall be made by
Sponsor to the University as a result of this Amendment to Section 2.2 of the
Agreement. The terms used herein without definition shall have the meanings
ascribed to such terms in the Agreement.

 

The University of Texas at Austin   Synthetic Biologics, Inc.       /s/ Ty
Helpinstill   /s/ Jeff Riley Ty Helpinstill   Jeff Riley Associate Director  
CEO Office of Industry Engagement           Date:  22 August 2017   Date:
8/22/2017 | 10:30 PM EDT

  

   